Exhibit 10.2

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is dated as of November 6, 2015 (the
“Effective Date”),  between Blueprint Medicines Corporation, a Delaware
corporation (the “Company”), and Jeffrey W. Albers (the “Executive”).   

WHEREAS, the Company and the Executive previously entered in an offer letter
agreement, dated May 29, 2014 (the “Prior Agreement”), which the Company and the
Executive intend to replace in its entirety with this Agreement;  and

WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue to be employed by the Company on the terms and
conditions contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Employment.

(a) Term.  The term of this Agreement shall commence on the Effective Date and
continue until terminated in accordance with the provisions of Section 3 (the
“Term”).

(b) Position and Duties.  During the Term, the Executive shall serve as the
Company’s President and Chief Executive Officer (“CEO”), and shall have
supervision and control over and responsibility for the day‑to‑day business and
affairs of the Company and shall have such other powers and duties as may from
time to time be prescribed by the Board of Directors of the Company (the
“Board”),  provided that such duties are consistent with the Executive’s
position as CEO.  The Executive shall report to the Board.  The Executive shall
devote his full working time and efforts to the business and affairs of the
Company.  Notwithstanding the foregoing, the Executive may serve on other boards
of directors, with the approval of the Board, or engage in religious, charitable
or other activities as long as such services and activities are approved by the
Board and do not materially interfere with the Executive’s performance of his
duties to the Company as provided in this Agreement.

2. Compensation and Related Matters.

(a) Base Salary.  During the Term, the Executive’s  annual base salary shall
be $425,000.  The Executive’s base salary shall be re-determined annually by the
Board or the Compensation Committee and shall be subject to increase but not
decrease while serving in this role.  The annual base salary in effect at any
given time is referred to herein as “Base Salary.”  The Base Salary shall be
payable in a manner that is consistent with the Company’s usual payroll
practices for senior executives.

(b) Incentive Compensation.  During the Term, the Executive shall be eligible to
receive cash incentive compensation as determined by the Board or the
Compensation



--------------------------------------------------------------------------------

 



Committee from time to time.  The Executive’s target annual incentive
compensation shall be forty-five percent (45%) of his Base Salary (the “Target
Incentive Compensation”).  To earn incentive compensation, the Executive must be
employed by the Company on the day such incentive compensation is paid. 

(c) Expenses.  The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by him during the Term in performing
services hereunder, in accordance with the policies and procedures then in
effect and established by the Company for its senior executive officers.

(d) Other Benefits.  During the Term, the Executive shall be eligible to
participate in or receive benefits under the Company’s  employee benefit plans
in effect from time to time, subject to the terms of such plans.

(e) Vacations.  During the Term, the Executive shall be entitled to accrue paid
vacation in accordance with the Company’s applicable policy.

3. Termination.  During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:

(a) Death.  The Executive’s employment hereunder shall terminate upon his death.

(b) Disability.  The Company may terminate the Executive’s employment if he is
disabled and unable to perform the essential functions of the Executive’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period.  If any question shall arise as to whether during any period
the Executive is disabled so as to be unable to perform the essential functions
of the Executive’s then existing position or positions with or without
reasonable accommodation, the Executive may, and at the request of the Company
shall, submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue.  The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification.  If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive.  Nothing in this Section 3(b) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.    

(c) Termination by Company for Cause.  The Company may terminate the Executive’s
employment hereunder for Cause.  For purposes of this Agreement, “Cause” shall
mean:  (i) conduct by the Executive constituting a material act of misconduct in
connection with the performance of his duties, including, without limitation,
misappropriation of funds or property of the Company or any of its subsidiaries
or affiliates other than the occasional, customary and de minimis use of Company
property for personal purposes; (ii) the commission

2

 

--------------------------------------------------------------------------------

 



by the Executive of any felony or a misdemeanor involving moral turpitude,
deceit, dishonesty or fraud, or any conduct by the Executive that would
reasonably be expected to result in material injury or reputational harm to the
Company or any of its subsidiaries and affiliates if he were retained in his
position; (iii) continued non-performance by the Executive of his duties
hereunder (other than by reason of the Executive’s physical or mental illness,
incapacity or disability) which has continued for more than 30 days following
written notice of such non-performance from the Board; (iv) a material breach by
the Executive of any of the provisions contained in Section 7 of this Agreement;
(v) a material violation by the Executive of the Company’s written employment
policies;  or (vi) failure to cooperate with a bona fide internal investigation
or an investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the inducement of others to fail to cooperate or to produce documents or
other materials in connection with such investigation.

(d) Termination by the Company Without Cause.  The Company may terminate the
Executive’s employment at any time without Cause.  Any termination by the
Company of the Executive’s employment under this Agreement which does not
constitute a termination for Cause under Section 3(c) and does not result from
the death or disability of the Executive under Section 3(a) or (b) shall be
deemed a termination by the Company without Cause.

(e) Termination by the Executive.  The Executive may terminate his employment
hereunder at any time for any reason, including but not limited to Good
Reason.  For purposes of this Agreement, “Good Reason” shall mean that the
Executive has complied with the “Good Reason Process” (hereinafter defined)
following the occurrence of any of the following events without the Executive’s
express written consent:  (i) a material diminution in the Executive’s
responsibilities, authority or duties without the Executive’s consent; (ii) a
material diminution in the Executive’s Base Salary and/or Target Incentive
Compensation without the Executive’s consent (unless such diminution is in
connection with a proportional reduction in compensation to all or substantially
all of the Company’s employees); (iii) a material change of more than 50 miles
in the geographic location at which the Executive provides services to the
Company; or (iv) the material breach of this Agreement by the Company.  “Good
Reason Process” shall mean that (i) the Executive reasonably determines in good
faith that a “Good Reason” condition has occurred; (ii) the Executive notifies
the Company in writing of the first occurrence of the Good Reason condition
within 60 days of the first occurrence of such condition; (iii) the Executive
cooperates in good faith with the Company’s efforts, for a period not less than
30 days following such notice (the “Cure Period”) to remedy the condition;
(iv) notwithstanding such efforts, the Good Reason condition continues to exist;
and (v) the Executive terminates his employment within 60 days after the end of
the Cure Period.  If the Company cures the Good Reason condition during the Cure
Period, Good Reason shall be deemed not to have occurred.

(f) Notice of Termination.  Except for termination as specified in Section 3(a),
any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

3

 

--------------------------------------------------------------------------------

 



(g) Date of Termination.  “Date of Termination” shall mean:  (i) if the
Executive’s employment is terminated by his death, the date of his death; (ii)
if the Executive’s employment is terminated on account of disability under
Section 3(b) or by the Company for Cause under Section 3(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 3(d), the date on which a Notice of
Termination is given; (iv) if the Executive’s employment is terminated by the
Executive under Section 3(e) without Good Reason, 30 days after the date on
which a Notice of Termination is given, and (v) if the Executive’s employment is
terminated by the Executive under Section 3(e) with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure
Period.  Notwithstanding the foregoing, in the event that the Executive gives a
Notice of Termination to the Company, the Company may unilaterally accelerate
the Date of Termination and such acceleration shall not result in a termination
by the Company for purposes of this Agreement.

4. Compensation Upon Termination.

(a) Termination Generally.  If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to his authorized representative or estate) (i) any Base Salary earned through
the Date of Termination, unpaid expense reimbursements (subject to, and in
accordance with, Section 2(c) of this Agreement) and unused vacation that
accrued through the Date of Termination on or before the time required by law
but in no event more than 30 days after the Executive’s Date of Termination; and
(ii) any vested benefits the Executive may have under any employee benefit plan
of the Company through the Date of Termination, which vested benefits shall be
paid and/or provided in accordance with the terms of such employee benefit plans
(collectively, the “Accrued Benefit”).

(b) Termination by the Company Without Cause or by the Executive with Good
Reason.  During the Term, if the Executive’s employment is terminated by the
Company without Cause as provided in Section 3(d), or the Executive terminates
his employment for Good Reason as provided in Section 3(e), then the Company
shall pay the Executive his Accrued Benefit.  In addition, subject to the
Executive signing a separation agreement containing, among other provisions, a
general release of claims in favor of the Company and related persons and
entities, confidentiality, return of property and non-disparagement, in a form
and manner satisfactory to the Company (the “Separation Agreement and Release”)
and the Separation Agreement and Release becoming irrevocable, all within 60
days after the Date of Termination:

(i) the Company shall pay the Executive an amount equal to one (1) times the
Executive’s Base Salary (the “Severance Amount”); and

(ii) if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for twelve (12) months or the Executive’s COBRA health continuation period,
whichever ends earlier, in an amount equal to the monthly employer contribution
that the Company would have made to provide health insurance to the Executive if
the Executive had remained employed by the Company.  

4

 

--------------------------------------------------------------------------------

 



The amounts payable under this Section 4(b) shall be paid out in substantially
equal installments in accordance with the Company’s payroll practice over twelve
(12) months commencing within 60 days after the Date of Termination; provided,
however, that if the 60-day period begins in one calendar year and ends in a
second calendar year, the Severance Amount shall begin to be paid in the second
calendar year by the last day of such 60-day period; provided, further, that the
initial payment shall include a catch-up payment to cover amounts retroactive to
the day immediately following the Date of Termination.  Each payment pursuant to
this Agreement is intended to constitute a separate payment for purposes of
Treasury Regulation Section 1.409A-2(b)(2).

The receipt of any severance payments or benefits pursuant to Section 4 will be
subject to Executive not violating the Restrictive Covenant Agreement (as
defined below), the terms of which are hereby incorporated by reference.  In the
event Executive breaches the Restrictive Covenant Agreement, in addition to all
other legal and equitable remedies, the Company shall have the right to
terminate or suspend all continuing payments and benefits to which Executive may
otherwise be entitled pursuant to Section 4 without affecting the Executive’s
release or Executive’s obligations under the Separation Agreement and Release

5. Sale Event Payment.  The provisions of this Section 5 set forth certain terms
of an agreement reached between the Executive and the Company regarding the
Executive’s rights and obligations upon the occurrence of a Sale Event (as
defined below).  These provisions are intended to assure and encourage in
advance the Executive’s continued attention and dedication to his assigned
duties and his objectivity during the pendency and after the occurrence of any
such event.  These provisions shall apply in lieu of, and expressly supersede,
the provisions of Section 4(b) regarding severance pay and benefits upon a
termination of employment, if the Date of Termination occurs within twelve (12)
months after the occurrence of the first event constituting a Sale Event.  These
provisions shall terminate and be of no further force or effect beginning twelve
(12) months after the occurrence of a Sale Event.

(a) Sale Event.  During the Term, if within twelve (12) months after a Sale
Event, the Executive’s employment is terminated by the Company without Cause as
provided in Section 3(d) or the Executive terminates his employment for Good
Reason as provided in Section 3(e), then, subject to the signing of the
Separation Agreement and Release by the Executive and the Separation Agreement
and Release becoming irrevocable, all within 60 days after the Date of
Termination,

(i) the Company shall pay the Executive a lump sum in cash in an amount equal
to the sum of (A) one and one-half  (1½) times the Executive’s current Base
Salary (or the Executive’s Base Salary in effect immediately prior to the Sale
Event, if higher) plus (B) one and one-half (1½) times the Executive’s Target
Incentive Compensation; and

(ii) if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for eighteen (18) months or the Executive’s COBRA health continuation period,
whichever ends earlier, in an amount equal to the monthly employer contribution
that the Company

5

 

--------------------------------------------------------------------------------

 



would have made to provide health insurance to the Executive if the Executive
had remained employed by the Company; and

(iii) all time-based stock options and other time–based stock-based awards held
by the Executive shall accelerate and become fully exercisable or nonforfeitable
as of the Date of Termination; provided that, if any stock options or other
stock-based awards held by the Executive prior to the Effective Date have
accelerated vesting terms that a more favorable to the Executive than those set
forth in this Section 5(a)(iii), the vesting terms of those stock options or
other stock-based awards shall apply as opposed to the accelerated vesting terms
set forth in this Section 5(a)(iii) solely with respect to such awards.

The amounts payable under Section 5(a)(i) and (ii) shall be paid or commence to
be paid within 60 days after the Date of Termination; provided, however, that if
the 60-day period begins in one calendar year and ends in a second calendar
year, such payment shall be paid or commence to be paid in the second calendar
year by the last day of such 60-day period.

(b) Additional Limitation.

(i) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”) and the applicable regulations thereunder (the
“Aggregate Payments”), would be subject to the excise tax imposed by Section
4999 of the Code, then the Aggregate Payments shall be reduced (but not below
zero) so that the sum of all of the Aggregate Payments shall be $1.00 less than
the amount at which the Executive becomes subject to the excise tax imposed by
Section 4999 of the Code; provided that such reduction shall only occur if it
would result in the Executive receiving a higher After Tax Amount (as defined
below) than the Executive would receive if the Aggregate Payments were not
subject to such reduction.  In such event, the Aggregate Payments shall be
reduced in the following order, in each case, in reverse chronological order
beginning with the Aggregate Payments that are to be paid the furthest in time
from consummation of the transaction that is subject to Section 280G of the
Code:  (1) cash payments not subject to Section 409A of the Code; (2) cash
payments subject to Section 409A of the Code; (3) equity-based payments and
acceleration; and (4) non-cash forms of benefits; provided that in the case of
all the foregoing Aggregate Payments all amounts or payments that are not
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be
reduced before any amounts that are subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c).

(ii) For purposes of this Section 5(b), the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Executive as a result of the Executive’s receipt
of the Aggregate Payments.  For purposes of determining the After Tax Amount,
the Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal

6

 

--------------------------------------------------------------------------------

 



income taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in each applicable state and locality, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.

(iii) The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 5(b)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the
Executive.  Any determination by the Accounting Firm shall be binding upon the
Company and the Executive.

(c) Definitions.  For purposes of this Section 5, the following terms shall have
the following meanings:

“Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Company on a consolidated basis to an unrelated person or entity, (ii) a
merger, reorganization or consolidation pursuant to which the holders of the
Company’s outstanding voting power and outstanding stock immediately prior to
such transaction do not own a majority of the outstanding voting power and
outstanding stock or other equity interests of the resulting or successor entity
(or its ultimate parent, if applicable) immediately upon completion of such
transaction, (iii) the sale of all of the Stock of the Company to an unrelated
person, entity or group thereof acting in concert, or (iv) any other transaction
in which the owners of the Company’s outstanding voting power immediately prior
to such transaction do not own at least a majority of the outstanding voting
power of the Company or any successor entity immediately upon completion of the
transaction other than as a result of the acquisition of securities directly
from the Company.   Notwithstanding the foregoing, if the definition of Sale
Event in an option agreement or stock-based award agreement between the
Executive and the Company dated prior to the Effective Date (each, a
“Preexisting Equity Agreement”) is broader than this definition of Sale Event,
the definition of Sale Event in such Preexisting Equity Agreement shall apply
solely with respect to the equity award covered by such Preexisting Equity
Agreement.

Notwithstanding the foregoing, a “Sale Event” shall not be deemed to have
occurred for purposes of the foregoing clauses (ii) and (iv) solely as the
result of an acquisition of securities by the Company which, by reducing the
number of shares of voting securities outstanding, increases the proportionate
number of voting securities beneficially owned by any person to 50 percent or
more of the combined voting power of all of the then outstanding voting
securities; provided, however, that if any person referred to in this sentence
shall thereafter become the beneficial owner of any additional shares of voting
securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding voting securities, then a
“Sale Event” shall be deemed to have occurred for purposes of the foregoing
clauses (ii) and (iv). 

7

 

--------------------------------------------------------------------------------

 



6. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death.  If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

(b) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement.  All reimbursements shall
be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred.  The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses).  Such right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit.

(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s  “separation from service.”  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A‑1(h).

(d) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code.  To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code.  Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A‑2(b)(2).  The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

8

 

--------------------------------------------------------------------------------

 



(e) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

7. Confidential Information, Noncompetition and Cooperation.    The Executive
agrees to the terms of the Non-Solicitation, Non-Competition, Confidentiality
and Assignment Agreement, dated as of July 21, 2014, by and between the Company
and the Executive (the “Restrictive Covenant Agreement”), the terms of which are
hereby are incorporated by reference as material terms of this Agreement.

8. Arbitration of Disputes.  Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Boston, Massachusetts in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators.  In the event that any
person or entity other than the Executive or the Company may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s
agreement.  Judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.  This Section 8 shall be specifically
enforceable. Notwithstanding the foregoing, this Section 8 shall not preclude
either party from pursuing a court action for the sole purpose of obtaining a
temporary restraining order or a preliminary injunction in circumstances in
which such relief is appropriate; provided that any other relief shall be
pursued through an arbitration proceeding pursuant to this Section 8.

9. Consent to Jurisdiction.  To the extent that any court action is permitted
consistent with or to enforce Section 8 of this Agreement,  the parties hereby
consent to the jurisdiction of the Superior Court of the Commonwealth of
Massachusetts and the United States District Court for the District of
Massachusetts.  Accordingly, with respect to any such court action, the
Executive (a) submits to the personal jurisdiction of such courts; (b) consents
to service of process; and (c) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction or
service of process.

10. Integration.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes the Prior
Agreement as well as all other prior agreements between the parties concerning
such subject matter.

11. Withholding.  All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

12. Successor to the Executive.  This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal representatives, executors,
administrators, heirs,

9

 

--------------------------------------------------------------------------------

 



distributees, devisees and legatees.  In the event of the Executive’s death
after his termination of employment but prior to the completion by the Company
of all payments due him under this Agreement, the Company shall continue such
payments to the Executive’s beneficiary designated in writing to the Company
prior to his death (or to his estate, if the Executive fails to make such
designation).

13. Enforceability.  If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

14. Survival.  The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

15. Waiver.  No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party.  The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

16. Notices.  Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

17. Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

18. Governing Law.  This is a Massachusetts contract and shall be construed
under and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth.  With respect to any disputes concerning federal law, such
disputes shall be determined in accordance with the law as it would be
interpreted and applied by the United States Court of Appeals for the First
Circuit.

19. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

20. Successor to Company.  The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken

10

 

--------------------------------------------------------------------------------

 



place.  Failure of the Company to obtain an assumption of this Agreement at or
prior to the effectiveness of any succession shall be a material breach of this
Agreement.

21. Gender Neutral.  Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

[Signature page follows.]

 

 

 

11

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

BLUEPRINT MEDICINES CORPORATION

By:/s/ Christine Bellon

Name:Christine Bellon

Title:Vice President of Legal Affairs

 

 

EXECUTIVE:

 

/s/ Jeffrey W. Albers

Jeffrey W. Albers

 

[Signature Page – Employment Agreement]

 

--------------------------------------------------------------------------------